Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHOD FOR OPTIMIZING POWER DISTRIBUTION OF FUEL CELL VEHICLE

Examiner: Adam Arciero	S.N. 17/624,308	Art Unit: 1727	December 14, 2022

 DETAILED ACTION
The Application filed on December 31, 2021 has been received. Claims 1-5 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mounted lithium-ion battery" in 25. There is insufficient antecedent basis for this limitation in the claim.
The term “small-electric quantity lithium-ion battery” and “the large-electric quantity lithium-ion battery” in claim 5 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the limits of the electric quantities of each battery for the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maier (US 2013/0335000 A1) teaches of a fuel cell vehicle, comprising a method of determining a power limit value based on the fuel cell stack and the battery power optimization, wherein if a system power request falls below a limit value the system will enter a stand-by mode (Abstract). Maier (US 2007/0284166 A1; as found in IDS dated 12/31/2021) teaches of a fuel cell vehicle, comprising a battery and a method of operating where the system included a power damping filter that received a power request signal and damps the request tor educe large changes in the power request, and a battery SOC controller that receives the difference between the battery SOC set-point and the actual SOC, and provides a power signal to attempt to maintain the battery SOC at the set-point. The damped power signal and the battery power signal are added to generate a system power demand signal that satisfies the driver power request using the battery power and the fuel cell power (Abstract). Ovshinsky et al. (US 2003/0207156 A1; as found in IDS dated 12/31/2021) teaches of a fuel cell and battery integrated propulsion system (Abstract). Wei et al. (CN 110271454 A; using machine translation for citation purposes) teaches of a fuel cell vehicle power optimization method, comprising: calculating the vehicle using power; distribute the power through eh SOC; power correction; power output to improve vehicle energy usage efficiency (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727